This case is here on motion of appellee to dismiss the appeal, or to affirm the judgment, for the reason that appellant has failed to file a bill of exceptions in this court within the time required by law and by the rules of this court.
The bill of exceptions settled and allowed by the trial judge was filed in the trial court on August 13, 1957. On that date counsel for appellant filed a precipe directing the clerk to file a transcript of the docket and bill of exceptions in the Court of Appeals. This was not done, and we have a statement of the clerk of courts that, inadvertently, he failed to file the bill pursuant to the precipe, and it has been marked filed of date September 19, 1957.
Rule VII of the Rules of the Courts of Appeals provides that the failure to file a bill of exceptions, as required by the rule, "unless good cause be shown to the contrary" will be grounds for dismissal. (Emphasis ours.)
Counsel for appellant has not failed in any particular in his effort to cause the bill of exceptions to be filed in this court. The failure to file the bill within our rule was an inadvertent error on the part of an administrative officer. The filing of the bill in this court is not a jurisdictional requirement. When the case is presented, the bill will be before us, and neither party will be prejudiced by the occurrence.
Good cause is shown for the failure to file the bill within rule.
The motion is, therefore, overruled.
Motion overruled.
HORNBECK, P. J., WISEMAN and CRAWFORD, JJ., concur. *Page 233